DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0134838 (“Fujikawa”) in view of US 2016/0329123 (“Mabuchi”).
	As to claim 1 and 3-10, Fujikawa teaches a photocurable composition having an cycloaliphatic epoxy compound (abstract), which is cationic polymerizable, and exemplifies the use of cationic photoinitiator (para. 0100, 0190, 0191, teaching photoacid generators, thus cationic initiators), and thus teaches a curing agent. Fujikawa teaches that the epoxy resin is cycloaliphatic epoxy, specifically exemplifying Celloxide 2021P, 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (para. 0181), which is the same as used by applicant’s specification. This compound meets the requirement of claims 6, and also meets Formula (3) as required by claims 7-10, where R37-R54 are each hydrogen atoms as required by claims 7-9, and L3 is a divalent linking group having an ester structure as required by claims 7 and 10. 
While Fujikawa does not recite the flexural modulus of the cationic polymerizable compound and curing agent, it is presumed to meet the requirements of claims 1 and 3, because the polymerized compound is identical to that used in applicant’s specification. 
Fujikawa does not exemplify an inorganic particle having a layered crystal structure; however, Fujikawa teaches the use of particle fillers, including boron nitride (para. 0113). As taught by Mabuchi, para. 0026, boron nitride filler is a layered material having structure similar to graphite, and provide thermal conductivity while retaining electric insulation. As such, the use of boron nitride, a layered particle as required by claims 1 and 4, is an obvious modification as suggested by Fujikawa and for the reasons set forth by Mabuchi. Furthermore, Fujikawa teaches that the amount of filler is preferably present in amounts of 5 to 20 parts per parts of photocurable compound (para. 0116), which overlaps the recited amount of 10 to 30 parts, and as such, the use of boron nitride, including in the recited amount, is an obvious modification as suggested by Fujikawa and Mabuchi.

As to claim 2, Fujikawa teaches the use of 0.1 to 5 parts of the initiator (curing agent) per 100 parts of photocurable compounds, and as such, the use of the recited amount with respect to the cationic curable compound is an obvious modification suggested by Fujikawa.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0134838 (“Fujikawa”) in view of US 2016/0329123 (“Mabuchi”) and US 2008/0103226 (“Xu”).
As to claim 11, Fujikawa teaches a photocurable composition having a cycloaliphatic epoxy compound (abstract), which is cationic polymerizable, and exemplifies the use of cationic photoinitiator (para. 0100, 0190, 0191, teaching photoacid generators, thus cationic initiators), and thus teaches a curing agent. Fujikawa teaches that the epoxy resin is cycloaliphatic epoxy, specifically exemplifying Celloxide 2021P, 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (para. 0181), which is the same as used by applicant’s specification. 

Fujikawa does not exemplify an inorganic particle having a layered crystal structure; however, Fujikawa teaches the use of particle fillers, including boron nitride (para. 0113). As taught by Mabuchi, para. 0026, boron nitride filler is a layered material having structure similar to graphite, and provide thermal conductivity while retaining electric insulation. As such, the use of boron nitride, a layered particle is an obvious modification as suggested by Fujikawa and for the reasons set forth by Mabuchi.. Furthermore, Fujikawa teaches that the amount of filler is preferably present in amounts of 5 to 20 parts per parts of photocurable compound (para. 0116), which overlaps the recited amount of 10 to 30 parts, and as such, the use of boron nitride, including in the recited amount, is an obvious modification as suggested by Fujikawa and Mabuchi.
Fujikawa does not explicitly teach the light transmittance at the recited wavelengths with the filler. However, Fujikawa teaches forming articles having transmittance of 80% of more at 400 nm (para. 0132), which is in the range between 365 and 405 nm, and close to 405 nm, this transmittance being well in excess of that required by claim 11. Furthermore, Fujikawa measures transmittance at a thickness of 0.5 mm (500 micrometers) (para. 0163, 0169), which is thicker than the sample thickness as recited. It is understood by a person of ordinary skill in the art that transmittance decreases in relation to path length (thickness) under the Beer-Lambert relation. Given the teaching of Fujikawa of providing cured articles having high light transmittance, it would be an obvious modification of the composition of Fujikawa to prepare the composition including filler, including layered boron nitride in the recited amounts as suggested by Fujikawa, further preparing with high light transmittance in the same region of the electromagnetic spectrum, as suggested by Fujikawa.

However, it is known to use radiation curable composition to form objects by stereolithography, see Xu, para. 0002, teaching up a known technique for building up an object from layers of radiation curable composition, which is cured with imaging radiation from computer controlled laser beam corresponding to a desired cross section, that is, from slice data relating to each layer. As such, the use of the radiation curable composition of Fujikawa in view of Mabuchi in a stereolithographic process as recited is a known application of radiation curable compositions as taught by Xu.
As to claim 12, Fujikawa teaches a heat annealing (heat irradiation) step after photocuring (para. 0128), therefore such a post polymerization heat treatment is an obvious variation suggested by Fujikawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764